Exhibit 99.2 MORGAN STANLEY Financial Supplement - 3Q 2012 Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3 ……………. Quarterly Earnings Per Share Summary 4 - 5 ……………. Quarterly Consolidated Financial Information and Statistical Data 6 ……………. Quarterly Institutional Securities Income Statement Information 7 - 9 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 10 ……………. Quarterly Global Wealth Management Group Income Statement Information 11 ……………. Quarterly Global Wealth Management Group Financial Information and Statistical Data 12 ……………. Quarterly Asset Management Income Statement Information 13 ……………. Quarterly Asset Management Financial Information and Statistical Data 14 ……………. Country Risk Exposure - European Peripherals and France Appendix I 15 ……………. Earnings Per Share Appendix II 16 - 17 ……………. End Notes 18 ……………. Legal Notice MORGAN STANLEY Quarterly Financial Summary (unaudited, dollars in millions) Quarter Ended Percentage Change From: Nine Months Ended Percentage Sept 30, 2012 June 30, 2012 Sept 30, 2011 June 30, 2012 Sept 30, 2011 Sept 30, 2012 Sept 30, 2011 Change Net revenues Institutional Securities $ $ $ %) %) $ $ %) Global Wealth Management Group 1
